DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Analysis - 35 USC § 112

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “An image processing apparatus… which function as: a setting unit configured to…; an acquisition unit configured to …; a determination unit configured to …; and a correction unit configured to …” i.e., Fig. 1 and Para 21 defines an image processing apparatus including a processor.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Patent No. US 11, 030, 799 B2
	Claims 1-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11, 030, 799.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in pending application are transparently found in U.S. Patent No. 11, 030, 799 with obvious wording variation. For example, compare claim 1 of pending application with claim 1 and 11 of U.S. Patent No. 11, 030, 799, they both recite 
	an image processing apparatus comprising (An image processing apparatus comprising) at least one processor and/or at least one circuit which function as (one or more processors and one or more memories, configured to function as a plurality of units comprising):
	a setting unit configured to set a correction region in an object of an image (a first setting unit configured to set a parameter of a virtual illumination based on the parameter of the real illumination);
	an acquisition unit configured to acquire normal information relating to the correction region (a first acquisition unit configured to acquire normal information corresponding to an image);
	a determination unit configured to determine, based on the normal information, a parameter of a virtual light source that performs virtual light irradiation on the object (a lighting processing unit configured to perform lighting processing for the image based on the normal information and the parameter of the virtual illumination); and

 	Further, analyzing and comparing  claims 2-13 of the pending application with claims 2-13 of U.S. Patent No. 11, 030, 799 it was found that they recite the same limitation with wording changes. 
	Similarly, comparing independent claims 14 and 15 of the pending application with independent claims 14 and 15 of U.S. Patent No. 11, 030, 799 it was found that they recite the same limitation with wording changes. 
	Note the issued claims of U.S. Patent No. 11, 030, 799 are narrower in scope such that the claimed limitations as recited in pending application are encompassed by U.S. Patent No. 11, 030, 799. 

	Patent No. US 10, 861, 136 B2
	Claims 1, 10-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10, 861, 136.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in pending application are transparently found in U.S. Patent No. 10, 861, 136 with obvious wording variation. For example, compare claim 1 of pending application with claim 1 of U.S. Patent No. 10, 861, 136, they both recite 
an image processing apparatus comprising (An image processing apparatus comprising) at least one processor and/or at least one circuit which function as (at least one processor and/or circuit configured to function as):
	a setting unit configured to (a setting unit configured to) set a correction region in an object of an image (set a virtual light source for a captured image; a brightness correction unit configured to correct brightness of a partial region of an object in the image using the virtual light source set by the setting unit i.e., setting a correction region in an object of an image);
	an acquisition unit configured to acquire normal information relating to the correction region (acquisition unit i.e., attribute detection unit configured to detect an attribute of the partial region i.e., normal information relating to the correction region that is acquired) ;
	a determination unit configured to determine, based on the normal information, a parameter of a virtual light source that performs virtual light irradiation on the object (a glossy component generation unit configured to generate a glossy component that is to be applied to the partial region, according to the attribute of the partial region i.e., based  on the normal information detected by the attribute detection unit and an irradiation directional vector of the virtual light source set by the setting unit i.e., a parameter of a virtual light source that performs virtual light irradiation on the object); and 
	a correction unit configured to correct the image such that light irradiation by the virtual light source is applied (a glossy appearance correction unit configured to correct a glossy appearance of the partial region using the glossy component generated by the glossy component generation unit i.e., glossy component that is to be applied to the 
 
	Further, analyzing and comparing  claims 10-13 of the pending application with claims 2-12 of U.S. Patent No. 10, 861, 136 it was found that they recite the same limitation with wording changes. 
	Similarly, comparing independent claims 14 and 15 of the pending application with independent claims13 and 14 of U.S. Patent No. 10, 861, 136 it was found that they recite the same limitation with wording changes. 
	Note the issued claims of U.S. Patent No. 10, 861, 136 are narrower in scope such that the claimed limitations as recited in pending application are encompassed by U.S. Patent No. 10, 861, 136. 
 
	Patent No. US 10, 223, 770 B2
	Claims 1, 10-15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10, 223, 770.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in pending application are transparently found in U.S. Patent No. 10, 223, 770 with obvious wording variation. For example, compare claim 1 of pending application with claim 1 of U.S. Patent No. 10, 223, 770, they both recite 
	an image processing apparatus comprising (An image processing apparatus comprising) at least one processor and/or at least one circuit which function as (at least 
	a setting unit configured to (a setting unit configured to) set a correction region in an object of an image (set a virtual light source for a captured image; a brightness correction unit configured to correct brightness of a partial region of an object in the image using the virtual light source set by the setting unit i.e., setting a correction region in an object of an image);
	an acquisition unit configured to acquire normal information relating to the correction region (an attribute detection unit i.e., acquisition unit an attribute detection unit configured to detect an attribute of the partial region i.e., to acquire normal information relating to the correction region);
	a determination unit configured to determine, based on the normal information, a parameter of a virtual light source that performs virtual light irradiation on the object (a glossy component generation unit configured to generate a glossy component that is to be applied to the partial region, according to the attribute of the partial region i.e., based  on the normal information detected by the attribute detection unit and an irradiation directional vector of the virtual light source set by the setting unit i.e., a parameter of a virtual light source that performs virtual light irradiation on the object); and
	a correction unit configured to correct the image such that light irradiation by the virtual light source is applied (a glossy appearance correction unit configured to correct a glossy appearance of the partial region using the glossy component generated by the glossy component generation unit).

	Similarly, comparing independent claims 14 and 15 of the pending application with independent claims 14 and 15 of U.S. Patent No. 10, 223, 770 it was found that they recite the same limitation with wording changes. 
	Note the issued claims of U.S. Patent No. 10, 223, 770 are narrower in scope such that the claimed limitations as recited in pending application are encompassed by U.S. Patent No. 10, 223, 770. 
	 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tajima Pub. No. US 20160335745 A1.
Regarding Claim 1,  Tajima teaches an image processing apparatus (Fig. 1 and Para 23, a digital camera 100) comprising at least one processor and/or at least one circuit which function as (Para 24 and Fig. 1, a lens group 101 is a zoom lens including a focus lens. A shutter 102 having the diaphragm function is provided between the lens group 101 and an image capturing unit 103. The image capturing unit 103 includes an image sensor represented by a CCD/CMOS image sensor, which converts an optical image formed on an image capturing surface by the lens group 101 into electrical signals for respective pixels. An A/D converter 104 converts the analog signals output by the image capturing unit 103 into digital signals (image data) i.e., image processing apparatus comprising at least one processor and/or at least one circuit which function as):
	a setting unit (Para 8, a setting unit) configured to set a correction region (Para 8, configured to set a virtual light source for a captured image) in an object of an image(Fig. 3 and Para 8 and 49, setting the position of the virtual light source and a central irradiation position are shown in FIG. 3 i.e., configured to set a correction region);
	an acquisition unit configured to acquire normal information relating to the correction region (Fig. 9 Step S412 and Para 67, the texture characteristic information of the target pixel that is optimal for the object region is selected from the texture characteristic information DB 606 based on the attribute information S that is output from the correction region attribute detection processing unit 605 i.e., acquire normal information relating to the correction region);

	a correction unit configured to correct the image such that light irradiation by the virtual light source is applied (Para 69, the processing for adding and adjusting a glossy appearance of the object surface that is made by relighting is performed by synthesizing the reflected component generated in step S413 with the signals RL(p), GL(p), and BL(p) output by the virtual light source adding processing unit 604).
	Regarding Claim 10,  Tajima teaches wherein the parameter of the virtual light source includes at least one of a position and a direction of the virtual light source (Para 50 and 51).
	Regarding Claim 11,  Tajima teaches wherein the setting unit sets, as the correction region, a selection region selected by a user in the object of the image (Para 45).
	Regarding Claim 12,  Tajima teaches wherein, in a case where the selection region meets a predetermined condition, the setting unit divides the selection region into a plurality of regions, and sets each of the plurality of regions as the correction region (Para 91). 
	Regarding Claim 13,  Tajima teaches wherein the at least one processor and/or the at least one circuit further function as an image capturing unit configured to generate the image (Para 22).
	Regarding Claim 14, it has been rejected for the same reasons as claim 1 and further teaches an image processing method executed by an image processing apparatus (Fig. 1 and Para 24).
	Regarding Claim 15, it has been rejected for the same reasons as claim 1 and further teaches a non-transitory computer-readable storage medium which stores a program for causing a computer to execute an image processing method (Para 92). 
Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming ODP rejection.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “wherein the normal information includes information indicating a plurality of normals corresponding to a .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakada Pub. No. US 20200020152 A1 - IMAGE PROCESSING APPARATUS, IMAGE PROCESSING METHOD AND STORAGE MEDIUM
Watazawa Pub. No. US 20190260921 A1 - SETTING APPARATUS, SETTING METHOD, AND STORAGE MEDIUM
Katajima Pub. No. US 20170244882 A1 - IMAGE PROCESSING APPARATUS, IMAGE CAPTURE APPARATUS, AND CONTROL METHOD
Lu et al. Pub. No. US 20170011496 A1 - IMAGE PROCESSING DEVICE AND IMAGE PROCESSING METHOD
Katajima Pub. No. US 20160127630 A1 - IMAGE CAPTURE APPARATUS AND METHOD EXECUTED BY IMAGE CAPTURE APPARATUS
Nakada Pub. No. US 20150281565 A1 - IMAGE PROCESSING APPARATUS, METHOD FOR CONTROLLING IMAGE PROCESSING APPARATUS AND STORAGE MEDIUM

Nakada et al. Pub. No. US 20160307324 A1 - IMAGE PROCESSING APPARATUS, IMAGE PROCESSING METHOD, AND STORAGE MEDIUM FOR LIGHTING PROCESSING ON IMAGE USING MODEL DATA
Object-Oriented Shadow Detection and Removal From Urban High-Resolution Remote Sensing Images – 2014
Correction of Over- and Underexposed Images Using Multiple Lighting System for Exploration Robot in Dark Environments – 2016
JP2010135996A - Imaging apparatus, and apparatus, method and program for lighting processing (English Translation)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/           Primary Examiner, Art Unit 2647